IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 20, 2008
                                     No. 07-40336
                                  Conference Calendar                 Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

MELVIN OMAR ORTIZ

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                          USDC No. 1:06-CR-1024-ALL


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Melvin Omar Ortiz
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Ortiz has filed a response. The record is
insufficiently developed to allow consideration at this time of Ortiz’s claims of
ineffective assistance of counsel. See United States v. Cantwell, 470 F.3d 1087,
1091 (5th Cir. 2006). Our independent review of the record, counsel’s brief, and
Ortiz’s response discloses no nonfrivolous issue for appeal. Accordingly, the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 07-40336

motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2